Order entered January 5, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00970-CV

                          KESHA TERRY, Appellant

                                        V.

                 ROSEMARY INCENCIO, ET AL., Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-10849

                                     ORDER

      The reporter’s record is currently due on February 9, 2021. Before the Court

is appellant’s December 31, 2020 motion requesting reporter’s records from the

following hearing dates: (1) January 14, 2019; (2) February 25, 2019; (3) March

11, 2019; (4) March 29, 2019; (5) April 29, 2019; (6) May 13, 2019; (7) May 17,

2019; (8) June 2019 (specific day not provided); (9) October 12, 2020; and (10)

November 9, 2020.      Antionette Reagor, Official Court Reporter for the 68th

Judicial District Court, has informed appellant that she has confirmed a record was
taken of only the hearings conducted on June 15, 2020, October 12, 2020, and

November 9, 2020.

      We GRANT appellant’s motion as follows. We ORDER the trial court to

conduct a hearing, on or before February 4, 2021, and make findings of fact

regarding whether a hearing was conducted and, if so, whether it was recorded, on

the following dates: (1) January 14, 2019; (2) February 25, 2019; (3) March 11,

2019; (4) March 29, 2019; (5) April 29, 2019; (6) May 13, 2019; (7) May 17,

2019; and (8) June 2019 (specific day not provided).

      We ORDER Dallas County District Clerk Felicia Pitre to file a

supplemental clerk’s record containing the trial court’s written findings of fact on

or before February 9, 2021. We ORDER Ms. Reagor to file a reporter’s record

of the hearing on or before February 9, 2021.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Martin Hoffman, Presiding Judge of the 68th Judicial District Court;

Ms. Pitre; Ms. Reagor; and, all parties.

      We ABATE this appeal to allow the trial court an opportunity to conduct the

hearing. The appeal will be reinstated no later than February 16, 2021.

                                             /s/   ERIN A. NOWELL
                                                   JUSTICE